Citation Nr: 1114758
Decision Date: 04/14/11	Archive Date: 06/14/11

Citation Nr: 1114758	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  95-23 741	)	DATE APR 14 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the October 21, 2009 decision of the Board of Veterans' Appeals (Board) should be vacated as to all issues decided other than the issue of entitlement to service connection for osteoporosis.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from RO rating decisions which collectively denied service connection, including as due to Agent Orange exposure, secondary service connection, and compensation under 38 U.S.C.A. § 1151 (based on VA medical treatment for a skin disorder), for the following conditions: arthritis of multiple joints, hypertension and heart disease, fever blisters, loss of vision, and a kidney disorder (including hematuria).  


FINDINGS OF FACT

1. On October 21, 2009, the Board issued a decision granting service connection for osteoporosis, denying service connection for arthritis of multiple joints, and denying entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for the following conditions:  arthritis of multiple joints, hypertension and heart disease, fever blisters, loss of vision, and a kidney disorder (including hematuria), as a result of VA treatment for a skin disorder.  

2.  An amended opinion obtained pursuant to 38 C.F.R. § 20.901 was added to the record on or after August 31, 2009 but it appears the Veteran and his representative were not furnished a copy of that opinion prior to the October 21, 2009 Board decision.  


CONCLUSION OF LAW

Vacatur of the Board's October 21, 2009 decision is warranted to the extent of the issues of service connection for arthritis of multiple joints, and entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for the following conditions:  arthritis of multiple joints, hypertension and heart disease, fever blisters, loss of vision, and a kidney disorder (including hematuria), as a result of VA treatment for a skin disorder.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on its own motion, when a claimant has been denied due process of law or has been granted benefits based on false or fraudulent evidence.  38 C.F.R. § 20.904.  For the reasons discussed below, the October 21, 2009 Board decision is vacated as to the issues of service connection for arthritis of multiple joints, and entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for the following conditions:  arthritis of multiple joints, hypertension and heart disease, fever blisters, loss of vision, and a kidney disorder (including hematuria), as a result of VA treatment for a skin disorder.  

As noted, in October 2009 the Board denied the Veteran's appeal with respect to entitlement to service connection for arthritis of multiple joints, and entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for the following conditions:  arthritis of multiple joints, hypertension and heart disease, fever blisters, loss of vision, and a kidney disorder (including hematuria), as a result of VA treatment for a skin disorder.  

A medical opinion was obtained through the Veterans Health Administration in May 2009 and reviewed by the Veteran's attorney, who provided written argument regarding the adequacy of the medical opinion in June 2009.  In light of this argument, an amended medical opinion was sought by the Board in August 2009.

In September 2009, the Veteran's attorney "demanded" that the Board issue a decision within 15 days of his letter or provide a reasonable explanation. 

On October 9th, 2009, the Veteran's attorney filed a writ of mandamus with the Court.  The Board was made aware of the petition with the Court and in light of this and the September 2009 letter it appears an attempt to accelerate the adjudication process was undertaken.

An amended medical opinion obtained through the Veterans Health Administration was added to the record on or after August 31, 2009, but, prior to the October 2009 decision, a copy of the opinion was not provided to the Veteran and his representative.  

Notwithstanding the Veteran's attorney's repeated requests for the Board to issue a decision in this case, this action in effect denied the Veteran due process of law as to all matters decided in a manner unfavorable to the Veteran in that decision.  The Board therefore has determined that the October 2009 decision should be vacated as to all issues decided other than the grant of service connection for osteoporosis.  Another decision as to those issues will be issued in its place after the Veteran and his representative have had an opportunity to provide evidence and argument regarding the medical opinion referred to above.  

ORDER

The October 21, 2009 Board decision is vacated as to the issues of entitlement to service connection for arthritis of multiple joints, and entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for the following conditions:  arthritis of multiple joints, hypertension and heart disease, fever blisters, loss of vision, and a kidney disorder (including hematuria), as a result of VA treatment for a skin disorder.  


	                        ____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0939968	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  95-23 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints and osteoporosis, to include as due to Agent 
Orange exposure and as secondary to service connected skin 
disorder.

2.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for the following conditions:  arthritis of 
multiple joints, hypertension and heart disease, fever 
blisters, loss of vision, and a kidney disorder (including 
hematuria), as a result of VA treatment for a skin disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1966 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions which collectively 
denied service connection, including as due to Agent Orange 
exposure, secondary service connection, and compensation 
under 38 U.S.C.A. § 1151 (based on VA medical treatment for a 
skin disorder), for the following conditions: arthritis of 
multiple joints, hypertension and heart disease, fever 
blisters, loss of vision, and a kidney disorder (including 
hematuria).  Board hearings were held in May 1997 and October 
2001; the Board remanded the case in September 1997, December 
1998, August 2005, July 2006 and February 2008.  The Board 
requested a VHA opinion in April 2009.

The Board notes that the Veteran testified before a Veterans 
Law Judge in a Board hearing October 2001.  However, since 
that hearing, the Judge has left employment with the Board.  
By letter dated in March 2005, the Veteran was offered an 
opportunity to have another Board hearing before a different 
Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2009) 
(the Board Judge who conducts the hearing will participate in 
making the final determination of the claim).  The Board did 
not receive any response to this request and proceeded to 
evaluate the appeal.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the Veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the Veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the Veteran, and 
finally the Veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2009).

In an August 2002 decision, the Board denied service 
connection (including as due to Agent Orange exposure), or 
compensation under 38 U.S.C.A. § 1151 (based on VA medical 
treatment for a skin disorder), for arthritis of multiple 
joints, hypertension and heart disease, fever blisters, loss 
of vision, and a kidney disorder (including hematuria).

The Veteran then appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In July 2003, 
the parties (the Veteran and the VA Secretary) filed a joint 
motion requesting the Court to vacate and remand the Board 
decision.  A July 2003 Court order granted the motion.  Since 
this time, the Veteran's attorney has requested several 
extensions in order to submit additional argument, delaying 
the adjudication of this case.

To ensure compliance with the Court's request, in August 
2005, the Board remanded the case for the RO to provide the 
Veteran with notice and assistance under Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO complied with the 
above request by sending a VCAA letter to the Veteran in 
December 2005.  The RO then issued a supplemental statement 
of the case (SSOC) in March 2006.

In July 2006, the Board addressed entitlement to benefits 
under 38 U.S.C.A. § 1151 and entitlement to service 
connection for arthritis of multiple joints, hypertension and 
heart disease, fever blisters, loss of vision, and a kidney 
disorder (including hematuria), to include as due to Agent 
Orange exposure, and to include as secondary to his service- 
connected skin disorder.

First, the Board remanded the claim for entitlement to 
benefits under 38 U.S.C.A.    § 1151 so that the RO could 
provide proper VCAA notice of the regulations associated with 
38 U.S.C.A. § 1151 claims filed prior to October 1, 1997.  
Review of the actions performed by the RO reveals that the 
mandate of that remand has been substantially fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).  A supplemental 
statement of the case was provided in June 2007, which 
continued to deny compensation under 38 U.S.C.A. § 1151.  The 
Veteran indicated that he wanted to proceed with the appeal.

Second, the Board denied service connection for the following 
conditions: arthritis of multiple joints, hypertension and 
heart disease, fever blisters, loss of vision, and a kidney 
disorder (including hematuria), to include as due to Agent 
Orange exposure, and to include as secondary to his service-
connected skin disorder.  The Veteran then appealed the 
Board's denial of service connection for arthritis of 
multiple joints, to include as secondary to Agent Orange 
exposure and secondary to his service connected skin disorder 
to the Court.  

In August 2007, the parties (the Veteran and the VA 
Secretary) filed a joint motion requesting the Court to 
vacate and remand the Board decision.  An August 2007 Court 
order vacated the Board's decision and remanded the claim 
pursuant to the terms of a Joint Motion for Remand. 

To ensure compliance with the Court's request, in February 
2008, the Board remanded the matter to obtain updated VA 
medical records, to obtain a copy of the VA Agent Orange 
examination conducted in August 1988, and to inquire about 
and obtain any other outstanding private treatment records.

The Board notes that besides a service-connected skin 
disorder (acne vulgaris/chloracne), the Veteran is service-
connected for a temporomandibular joint (TMJ) disorder, 
residuals of TMJ surgery, a psychiatric condition (dysthymic 
disorder), chronic fatigue syndrome, hearing loss, anemia, 
type II diabetes mellitus, and hemorrhoids; and for these 
conditions he receives a total compensation rating based on 
individual unemployability (a 100% rating).

In various statements, the Veteran has raised issues to 
include entitlement to increased ratings for all of his 
service-connected disabilities, entitlement to earlier 
effective dates for the awards of service connection for his 
service-connected disabilities, and entitlement to an earlier 
effective date for the payment of a clothing allowance.  Such 
issues were listed in a statement of the case issued by the 
RO in October 2000.

In addition, subsequent to the July 2006 remand, the Veteran 
submitted claims seeking service connection for blood cancers 
(leukemia), diabetes, and numbness of mouth, and sought 
increased ratings on various other service-connected 
disabilities.  These issues were adjudicated by the RO in 
September 2007 (leukemia) and July 2007 (all other claims).  
The Veteran has not properly appealed either the September or 
the July 2007 decisions; therefore, those issues are not 
currently before the Board.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2009).


FINDINGS OF FACT

1.  The Veteran's arthritis of the joints was not incurred in 
or caused by active service, including exposure to Agent 
Orange.

2.  The Veteran was not treated for arthritis of the joints 
within one year of separation from service.

3.  Arthritis of multiple joints was not caused or worsened 
by VA medical treatment for the Veteran's service-connected 
skin disorder, and there is no additional disability due to 
VA medical treatment.

4.  The Veteran's osteoporosis was incurred in or a result of 
active service.

5.  The Veteran does not currently have hypertension, heart 
disease, or fever blisters.

6. The Veteran's loss of vision was not caused or worsened by 
VA medical treatment for the Veteran's service-connected skin 
disorder, and there is no additional disability due to VA 
medical treatment.

7.  The Veteran has microscopic hematuria but does not 
currently have a kidney disorder.

8.  The Veteran's claimed kidney disorder, to include 
hematuria, was not caused or worsened by VA medical treatment 
for the Veteran's service-connected skin disorder, and there 
is no additional disability due to VA medical treatment.


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of a service-connected skin disorder. 38 U.S.C.A. §§ 
1110, 1116 (West 1991 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).

2.  Osteoporosis was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for arthritis of multiple joints, hypertension, heart 
disease, fever blisters, loss of vision, and a kidney 
disability, all claimed as due to VA medical treatment, have 
not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 
3.358 (prior to October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The Veteran's service treatment records (STRs) do not refer 
to complaints of or treatment for arthritis of any joints, 
hypertension, heart disease, fever blisters, or for loss of 
vision.  At the time of the June 1966 entrance examination 
report, the Veteran's blood pressure reading was 100/66.  He 
was noted to have 20/20 vision in both eyes without 
correction.  There were also notations that the Veteran's 
eyes, ophthalmoscopic evaluation, pupils, ocular motility, 
heart, vascular system, genitourinary system, skin and other 
musculoskeletal systems were normal.  A March 1968 treatment 
entry noted that the Veteran had complaints including burning 
on urination.  Another March 1968 entry indicated that the 
Veteran was discharged from the hospital after a urinary 
tract infection.  A March 1968 clinical record cover sheet 
related a diagnosis of pyelonephritis, acute.  Additionally, 
a May 1969 treatment entry noted that the Veteran had a 2 by 
3-cm cystic tenderness on the right cheek as well as a 1 by 
1-cm mass on the forehead.  The impression referred to an 
abscess.  A later May 1969 entry also noted a cystic mass on 
the cheek.  A May 1969 consultation report indicated that the 
Veteran had cystic acne vulgaris of the face.  

The February 1970 separation examination report noted that 
the Veteran had acne that was treated and controlled by 
medication.  It was also reported that the Veteran had 
pyelonephritis in March 1968 and that he was hospitalized for 
one week and made a good recovery.  The examination report 
further indicated that the Veteran's blood pressure was 
110/70 and that his vision was 20/15 in both eyes without 
correction.  There were notations that the Veteran's eyes, 
ophthalmoscopic evaluation, pupils, ocular motility, heart, 
vascular system, genitourinary system, skin and other 
musculoskeletal systems were normal.

The Veteran underwent a VA general medical examination in 
December 1971.  As to the Veteran's eyes, it was reported 
that his extraocular muscles were intact and there was no 
retinopathy.  The examiner reported that the Veteran's vision 
was 20/20, uncorrected.  The blood pressure reading was 
108/74, the examiner noted that the Veteran's heart was not 
enlarged and that there was a regular rhythm with no murmur.  
As to the Veteran's genitourinary system, it was noted that 
there was normal escutcheon and that the testicles were free 
of disease.  The examiner noted that the Veteran's joints 
showed a good mobility and a normal range of motion.  The 
diagnosis was kidney disease, not found.

The Veteran also underwent a dermatological examination for 
VA purposes in December 1971.  The examiner noted that the 
Veteran had severe cystic and conglobate acne occurring over 
the malar areas of the face.  It was noted that there was a 
less pronounced eruption over the buttocks, anterior chest, 
and in the groin area.  The diagnosis was cystic acne.  The 
examiner commented that he did not think that the development 
of cystic acne should be attributed to the Veteran's tour in 
Vietnam (providing evidence against this claim).  The 
examiner also remarked that treatment was difficult and 
involved various antibiotics as well as local injections of 
cortisone and other types of topical therapy.

In January 1972, the RO granted service connection for a skin 
disability.  A 10 percent rating was assigned.

A May 1972 VA hospital summary noted that the Veteran was 
seen with a history of acne vulgaris since 1969.  The Veteran 
was treated with medications including systemic Prednisone of 
20 mgs daily.  The diagnoses were acne vulgaris and 
hidradenitis suppurative.

In May 1972, the RO re-characterized the Veteran's service- 
connected skin disability as acne vulgaris and increased the 
rating from 10 percent to 30 percent.

The Veteran underwent a VA general medical examination in 
July 1972.  At that time, the examiner noted that the 
Veteran's throat appeared normal and that the eye examination 
was negative.  It was noted that the Veteran had 20/20 vision 
in both eyes.  The examiner reported that the Veteran's blood 
pressure was 94/50 and that he had a normal heart with no 
murmurs.  As to the Veteran's genitourinary system, the 
examiner noted that the Veteran's had normal external 
genitalia.  The examiner further reported, as to the 
Veteran's musculoskeletal system, that there was no evidence 
of serious diseases or injuries and that the only scars were 
from acne.  The examiner stated that orthopedically, the 
examination was within normal limits.  The diagnosis was 
fissure in ano, healed.  A July 1972 dermatological 
examination report for VA purposes related diagnoses of 
severe scarring acne vulgaris of the face and hidradenitis, 
suppurative, both axilla.

VA treatment records dated from September 1973 to November 
1973 reflect that the Veteran was treated for skin 
disabilities.  A September 1973 VA hospital summary noted 
that the Veteran was admitted for an exacerbation of his 
severe acne problem with many areas affected.  It was noted 
that the Veteran was given medications including Prednisone 
with 20 mgs daily.  The diagnoses were acne conglobata and 
hidrosadenitis, suppurative by history.  An October 1973 
treatment entry noted that the Veteran was seen secondary to 
a fever and a rash.  The assessment was that the Veteran 
responded to Prednisone with decreased fever and improvement 
of his skin eruption.  An October 1973 VA hospital summary 
noted that the Veteran was found to have an exacerbation of 
his acne problem with an increase in the number and severity 
of the cystic lesions in the intercommunicating channels.  
The report indicated that the Veteran's previous medication 
of Clindamycin was discontinued and that he was begun on 
Dapsone, 50 mgs, and a low dose of oral Prednisone which was 
tapered throughout the remainder of his hospitalization.  The 
Veteran also had his lesions injected with Triamcinolone on 
one occasion.  The report noted that during the 
hospitalization, the Veteran was found to have improved and 
that the improvement persisted after the oral Prednisone was 
discontinued.  It was reported that at the time of discharge, 
the Veteran was somewhat symptomatic and complained of 
dizziness on standing rapidly with some gastrointestinal 
discomfort.  The report also noted that there was a drop in 
the Veteran's hemoglobin and hematocrit from his admission 
probably resulting from the Dapsone treatment.  It was 
reported that it was expected that the Veteran would 
accommodate such treatment and that it would not be serious 
medical problem.  The Veteran was given Dapsone 100 mgs 
tablets to be taken twice daily.  The diagnoses included acne 
conglobata and hidrosadenitis, suppurative.  A later October 
1973 treatment entry noted an assessment of anemia thought to 
be secondary to Sulfone treatment.  It was noted that Sulfone 
treatment characteristically produced a hemolytic anemia 
which may be quite severe.

A November 1973 VA hospital summary noted that the Veteran 
presented with chills and fever for approximately 4 to 5 days 
prior to admission.  The report noted that the Veteran had 
been treated with numerous medications in the past which 
included antibiotics, Prednisone, intralesional 
Triamcinolone, and Dapsone.  It was reported that it was 
believed that the Veteran had a hemolytic process, probably 
secondary to the Dapsone therapy.  The diagnoses were acne 
conglobata and hemolytic anemia secondary to Dapsone therapy.

Private treatment records dated from March 1975 to April 
1976, show that the Veteran was treated for several 
disabilities.

The Veteran underwent a VA dermatological examination in 
November 1976.  It was noted that he had actually developed 
septicemia and very severe illness from his acne problem in 
the past and that he had developed a life threatening 
hemolytic anemia while under treatment for his acne problem.  
The impression was acne vulgaris.

VA treatment records dated from September 1979 to December 
1993 show that the Veteran was treated for multiple 
disabilities including cystic acne and acne conglobata as 
well as polyarthritis, nephritis and hematuria.  Most of the 
treatment records included blood pressure readings which were 
normal with the few elevated readings noted below.  There 
were no diagnoses of hypertension or heart disease.  A 
September 1979 entry related an assessment of polymyalgia of 
an unknown etiology, possibly secondary to medication.  A 
June 1988 treatment entry noted that the Veteran complained 
of intermittent dysuria.  The diagnosis was prostatitis.  An 
August 1988 entry noted that the Veteran was seen for follow-
up of acne conglobata and that he had two previous rounds of 
Accutane.  It was noted that the had 2 active lesions on the 
upper lip.  The assessment was acne conglobata.  A September 
1988 entry reported that the Veteran complained of recurrent 
sacroiliac joint pain.  A November 1988 entry noted that the 
Veteran complained of swelling in the upper chest for the 
previous week which was painful.  A blood pressure reading of 
148/72 was indicated at that time.  The diagnosis was 
costochondritis with questionable sternoclavicular joint 
swelling.  

A January 1989 entry noted that the Veteran reported a 
history of arthritis, but that he had doubts as to the type.  
The provisional diagnosis was the need to rule out rheumatoid 
arthritis.  There was a notation that the Veteran was 
referred to rheumatology.  A March 1989 treatment entry noted 
that the Veteran complained of a rash on the penis.  The 
diagnosis was probable herpes simplex II.  Another March 1989 
entry noted that the Veteran had a history of polyarthritis 
of unknown etiology.  At that time, the Veteran described 
excruciating pain which varied in the knees, hips and 
sternoclavicular area as well as pleuritic chest pain.  It 
was also noted that the Veteran had a positive history for 
urethritis.  The impression was polyarthritis, of an unknown 
etiology with the need to rule out Reito's syndrome and 
rheumatoid arthritis.  An April 1989 entry noted that the 
Veteran was seen for follow-up of his polyarthritis, 
especially of the low back and hips.  The impression was 
polyarthritis, sero-negative.

The Veteran had an examination in conjunction with his 
participation in the Agent Orange Registry.  The examination, 
dated August 1988, indicates that the Veteran's laboratory 
tests were basically within normal limits.  He was diagnosed 
with acne, back pain and joint pain.

A May 1989 treatment entry noted that the Veteran had 
polyarthritis and that he complained of right flank pain, 
left shoulder pain and sternoclavicular pain.  The assessment 
was polyarthritis, seronegative.  Another May 1989 entry 
noted that the Veteran complained of pain in the right kidney 
area.  He also reported some burning with urination as well 
as some blood about twelve weeks ago.  An additional May 1989 
entry noted that an intravenous pyelogram showed a lower pole 
calyx with contrast collection adjacent on the right which 
could represent a possible focal pyelonephritis.  A further 
May 1989 entry related a diagnosis of hematuria.  A July 1989 
treatment entry noted that the Veteran had an episode of 
hematuria that morning.  There was a notation that his urine 
was 2+ for occult blood.  An August 1989 entry noted that 
there was no hematuria at the present time.  It was also 
reported that the Veteran had a history of a resolved urinary 
infection and that an intravenous pyelogram had shown focal 
polynephritis.  A September 1989 entry also noted that an 
intravenous pyelogram showed focal pyelonephritis.  Another 
September 1989 entry referred to a blood pressure reading of 
142/80.  An October 1989 entry noted that the Veteran had a 
group of blisters on his penis.  The provisional diagnosis 
was questionable herpetic lesions.  A July 1990 entry 
indicated that the Veteran was seen for a follow-up of wrist 
and bilateral knee pain.  The assessment was polyarthritis.

A November 1992 lay statement from E.L.J. noted that the 
Veteran began to complain of back and leg problems about five 
years earlier.  It was reported that the Veteran developed a 
limp and that he required crutches to get around.  A December 
1992 lay statement from M.E.P. noted that the Veteran's 
physical condition had deteriorated tremendously and that he 
presently used a cane.  An undated lay statement from L.D.J-S 
also referred to the Veteran's physical troubles.

The Veteran underwent a VA general medical examination in 
January 1994; however, it does not appear that the examiner 
reviewed the claims file in conjunction with the examination.  
The Veteran reported that he had increased pain in the neck, 
back and knees.  The Veteran also reported that his neck, 
wrist and back would swell.  It was noted that the Veteran 
denied any venereal disease, penile lesions, urological 
manipulation, or urological evaluation by a urologist.  The 
examiner reported that the Veteran's blood pressure was 
120/80.  The examiner indicated that the Veteran had full 
range of motion of his neck and reported some limitation of 
motion of the lumbar spine.  The examiner also reported that, 
as to the Veteran's genitourinary system, there were no 
penile lesions or secretions.  The diagnoses were 
osteoarthritis of the neck, back, and knees with no apparent 
dystrophy in a new recurrent nature; history of bleeding from 
the rectum and the penis, with the examiner noting that he 
had no medical records to substantiate such claims; and 
osteoarthritis of the jaw.

VA treatment records dated from September 1994 to October 
1994 refer to continued treatment.  A September 1994 entry 
noted that the Veteran complained of frequent urination for 
years.  The assessment was nocturia.  An October 1994 entry 
related an assessment of osteoarthritis.

The Veteran submitted medical treatises on multiple 
medications in March 1995.

VA treatment records dated from August 1995 to November 1995 
reflect that the Veteran was treated for several disabilities 
including chloracne.

The Veteran underwent a VA general medical examination in 
March 1996.  The examiner reviewed the claims file in 
conjunction with the examination.  It was noted that in 
approximately 1972, the Veteran was placed on Dapsone and 
Prednisone for generalized acne and that sometime thereafter 
he had developed hematuria and rectal bleeding.  The Veteran 
also reported that he had developed hemolytic anemia.  The 
Veteran stated that he had not been on Prednisone since 
around 1980.  He further reported that he had started having 
some excruciating chest pain and fatigue.  The Veteran noted 
that he did not have documented heart disease, as far as he 
knew, but that he was sure that he had hypertension.  The 
Veteran also reported that he had urinary frequency and 
complained of some pain in his neck, right shoulder, and both 
knees and indicated that he had been told that he had 
degenerative arthritis which he felt was caused by the 
Prednisone.

The examiner reported that there was no clinical evidence of 
enlargement of the heart and that the Veteran's heart rhythm 
was regular with no murmur.  There was also no thrill or 
friction rub.  It was noted that the Veteran reported that he 
had been told previously that he had a heart murmur.  The 
blood pressure readings were 130/90, 130/88 and 128/88.  The 
examiner indicated that the Veteran's genitourinary 
examination was that of a normal adult male.  As to the 
Veteran's musculoskeletal system, it was noted that the 
curvature of the cervical spine was normal and that the knees 
revealed a little crepitus on exertion.  Range of motion of 
the cervical spine, shoulder and knees was reported.  The 
diagnoses were hypertension, not found; chronic fatigue, 
unrelated to Prednisone therapy; hemolytic anemia in the 
early 1970s, related to Dapsone therapy, but not Prednisone 
therapy; degenerative arthritis of the cervical spine; 
degenerative arthritis of the right acromioclavicular joint; 
genitourinary disease, not found; renal disease, not found; 
and heart disease, not found.  The examiner commented that he 
did not detect residuals of Dapsone or Prednisone therapy and 
that the Veteran's degenerative arthritis of the cervical 
spine and right acromioclavicular joint were not related to 
Dapsone treatment.  The examiner also remarked that the 
Veteran did not have high blood pressure or heart disease.  A 
rationale for the examiner's opinion regarding Dapsone 
treatment and the Veteran's disabilities was not provided.

The Veteran also underwent a VA dermatological examination in 
March 1996.  He reported that he had chloracne which was 
first diagnosed and treated in Vietnam.  The Veteran also 
stated that he developed complications as the result of 
medication used to treat his chloracne.  He indicated that he 
was treated with Prednisone and Dapsone.  The Veteran noted, 
specifically, that he was treated with Dapsone in 1972 and 
that he developed a severe life-threatening hemolytic anemia 
as a result of the Dapsone.  The assessment was severe 
scarring, extensive chronic acne and history of possible 
complications as a result of the above treatment.  The 
examiner commented that the Veteran had severe disfigurement 
as a result of the acne and that the appearance could be 
consistent with chloracne.

The Veteran underwent a VA ophthalmologic examination in 
April 1996.  The examiner reported that the Veteran's vision 
in both eyes was 20/200, uncorrected. The Veteran's corrected 
vision was 20/25 in both eyes.  The diagnoses included 
corneal scar, possibly leading edge of pterygium and macular 
mottling, cause unknown, not influencing vision.

At a March 1997 hearing before a member of the Board, the 
Veteran testified that he was treated with Sulfone and 
Dapsone in 1972 or 1973 which he stated were medications used 
for leprosy.  He indicated that such medication caused him to 
become hemolytic and anemic.  The Veteran also reported that 
he was put on Prednisone.  He indicated that shortly 
thereafter, he began having problems with joint soreness.  
The Veteran stated that he was on Prednisone from 1972 to 
1987 or 1988.  He related that when he was on Prednisone, he 
was having a tightness in his chest and that his neck and 
joints were sore.  It was also reported that the Veteran took 
Accutane which caused other symptoms.  The Veteran further 
indicated that he felt some of his joint problems may have 
been a result of his chloracne.  He indicated that he had 
blurred vision and that he had a "spot" on the eye.

In May 1997, the Veteran submitted medical treatises on 
chloracne as well as a transcript from the Oprah Winfrey 
show.

The Veteran underwent a VA orthopedic examination in March 
1998.  It was noted that the Veteran's claims file and clinic 
files were present and that all files were reviewed as 
completely as possible.  The Veteran reported that he 
received steroid treatments from 1972 to 1988 and that he had 
blood in his urine.  He indicated that he had excruciating 
pain in his neck with tightness and stiffness.  The Veteran 
also stated that he had pain in his low back and knees.  The 
examiner evaluated the Veteran's cervical spine, shoulders, 
elbows, wrists, hands, lumbar spine, knees, ankles and 
muscles of the upper and lower extremities.  The examiner 
indicated that the overall impression of the Veteran's 
skeletal system suggested that he had coarse trabeculae and 
thin cortises to his bones.  It was reported that the Veteran 
had some impairment of his bone formation in the past from 
which he had not recovered.  The diagnoses were arthrosis, 
right sacroiliac joint; degenerative arthritis of the 
cervical spine; bone spur of the great toe phalanx; 
chondromalacia of the patella, grade I, right knee; and 
generalized osteoporosis.  The examiner commented that in his 
opinion, it was quite probable that the Veteran's 
osteoporotic changes were secondary to medication given in 
the past.  The examiner remarked that with the Veteran's 
history of prolonged cortisone administration, he would 
suspect that such was a primary agent of inception.  

The examiner further stated that the examination did not 
demonstrate muscular weakness and that the Veteran did have 
some osteoarthritic changes as noted.  The examiner indicated 
that it was his opinion that the osteoarthritic changes were 
due to microtrauma experienced by an adult over a period of 
50 years and that the degenerative changes or osteoarthritic 
changes were not secondary to a form of medication.  The 
examiner noted that if such changes were secondary to a form 
of medication, there would be a consistent symmetrical 
pattern throughout the Veteran's entire joint system.

The Veteran also underwent a VA cardiovascular examination in 
March 1998.  He reported that he had never been treated for a 
heart problem and that he was not on any medication for heart 
disease.  The Veteran also reported that he had not had a 
myocardial infarction.  It was noted that there was no 
history of hypertension or rheumatic fever and that the 
Veteran denied palpitation, angina, orthopnea, paroxysmal 
nocturnal dyspnea, or exertional dyspnea.  The impression was 
heart disease, not found (electrocardiogram changes non-
diagnostic).

The Veteran also underwent a VA ophthalmological examination 
in March 1998.  The examiner noted that the Veteran had 
20/400 vision in both eyes without correction.  His vision 
was 20/25, corrected.  It was noted that there was a 
pterygium on the left eye.  The diagnosis was myopia.

The Veteran underwent a VA dermatological examination in 
April 1998, and the examiner reviewed the claims file.  The 
Veteran indicated that he had suffered lesions of the scalp 
and in the groin area when he was diagnosed has having 
hidradenitis suppurativa.  It was noted that the Veteran 
still had what was called a follicular occlusion triad where 
he would experience hidradenitis, dissecting cellulitis of 
the scalp and severe pustular acne.  As to an impression, the 
examiner noted that the Veteran had severe acne that he 
suspected was tropical acne.  It was noted that he did not 
see evidence of comedone formation although such had been 
said to be due to Agent Orange in some of the clinic notes.  
The examiner stated that the evidence of chloracne was not 
striking presently, but that he suspected that the Veteran 
had more evidence for tropical acne.  The examiner indicated 
that he did not know whether or not there was dioxin 
involvement in such acne, but that the evidence of tropical 
acne was probably better than the evidence of Agent Orange.  
It was also noted that the Veteran had a history of what 
sounded like follicular occlusion triad as well as a history 
of having had herpes simplex.  

The examiner remarked that the Veteran had severe scarring 
from what was probably a tropical acne and that such was 
almost always limited to people who had lived in the tropics 
and that the only people he had seen with tropical acne were 
in the military.

The Veteran underwent a VA examination in May 1998.  It was 
noted by the examiner that he had thoroughly reviewed the 
Veteran's voluminous medical files.  The examiner also stated 
he had examined the Veteran in March 1998 and concluded that 
the Veteran did not have hypertension or heart disease.  The 
examiner indicated that the Veteran reported that he had 
never been treated for hypertension and that he was not 
alleging that any medicine used on him in the past elevated 
his blood pressure.  It was reported that there was no 
history of heart disease and that on one occasion in the 
Veteran's records, it was noted that the Veteran had some 
musculoskeletal chest pain after a fishing trip.  

The Veteran indicated that as far as he was concerned, he did 
not have heart disease.  

The Veteran also reported that he was given medication in the 
early 1970s for rather severe acne and that such medications 
included Dapsone, Sulfone, and Prednisone.  The examiner 
noted that the Veteran had developed a hemolytic anemia 
secondary to Dapsone.  The examiner indicated that such had 
been completely reversed and that the Veteran had normal 
blood counts in recent times.  It was noted that the Veteran 
stated that he periodically noted blood in his urine, but 
that a diagnosis of kidney disease had never been 
established.  The examiner indicated that the Veteran had 
always had normal blood area nitrogens and serum creatinine 
levels.  It was reported that the Veteran complained of some 
urinary frequency and indicated that he had nocturia times 
three or four.

The examiner commented that, clinically, the Veteran's heart 
was not enlarged, the rhythm was regular and there was no 
murmur, thrill, or friction rub.  The examiner indicated that 
the apical impulse was inside the midclavicular line in the 
5th interspace and the first sound was of normal intensity 
with the second sound normally spilt.  Blood pressure 
readings were 136/78, 134/80 and 130/80.  It was reported 
that the Veteran had a March 1998 electrocardiogram which 
showed non-diagnostic changes.  The examiner reported that 
the Veteran's penis and testicles were normal and that there 
was a normal male escutcheon.  The impression included 
hemolytic anemia in the early 1970s, documented, as a result 
of Dapsone therapy, clinically compensated; hypertension, not 
found; heart disease, not found; and recurrent hematuria 
secondary to sickle cell trait, unrelated to dapsone therapy.  
The examiner commented that it was well known that a sickle 
cell trait at times manifested itself as hematuria.  The 
examiner stated that the Veteran did not have documented 
kidney disease and that people with sickle cell traits would 
occasionally develop micro infarcts in the vasculature of the 
kidney and have gross hematuria.  The examiner noted that the 
Veteran did not have compromised renal function at any time.  
The examiner further stated that the Veteran never had 
hypertension or heart disease and that there was no reason to 
infer that Dapsone therapy, or any other therapy, caused any 
such problems.  The examiner stated that the Veteran's 
hemolytic anemia was related to the Dapsone, but that the 
condition was currently corrected.

A VA examiner provided a comprehensive report in May 1998.  
The examiner reviewed the claims file and indicated that the 
Veteran had extensive comedo (blackhead) formation which 
could be associated with Agent Orange exposure.  However, the 
examiner indicated that the Veteran's extensive cystic and 
pustular acne was perhaps more compatible with tropical acne.  
It was also noted that the Veteran had follicular occlusion 
triad and that such had not been described as a component of 
chloracne.  As to whether the Veteran had symptoms or 
findings which were due to medications for his service-
connected skin condition, the examiner stated that 
osteoarthritis could be associated with the underlying 
condition more than the treatment for it and that sometimes 
arthralgias could be associated with the extensive pustular 
disease that the Veteran had suffered.  He stated that anemia 
could be the result of Dapsone therapy, particularly if the 
person is deficient in glucose-6 phosphate dehydrogenase.  
The examiner noted that fever blisters would be associated 
only if the individual had ultraviolet therapy and he did not 
believe that the Veteran had such therapy, or fever, which 
would be associated with an underlying disease which was not 
seen in the chart.  As to loss of vision, the examiner 
indicated that he was not familiar with any reason for loss 
of vision in the treatments that he had found on reviewing 
the Veteran's chart from the early 1970s to 1997.  The 
examiner remarked that chest pain would only be associated 
with either extensive anemia secondary to Dapsone therapy or 
the muscle pain due to or associated with Accutane therapy.  
As to kidney problems, the examiner stated that he knew of no 
reasons why someone would have kidney problems except that 
the Veteran did have extensive hemolysis at on time.  The 
examiner noted that he knew of no kidney problem that the 
Veteran had from that.  It was also reported that 
hypertension was not due to any medication for the Veteran's 
service-connected skin condition.

In an addendum received in August 1998 to the May 1998 
comprehensive report, the examiner stated that Agent Orange 
may have been a minor factor, at best, to the Veteran's 
claimed secondary disabilities.  He further stated that the 
treatment given the Veteran was within what he thought the 
medical community considered proper when it was done.  He 
said that the Veteran's military service is the major 
contributing cause to his disabilities is highly probable.

In August 1998, the RO recharacterized the Veteran's service- 
connected skin disability as acne vulgaris (chloracne) and 
increased the rating from 30 percent to 50 percent.  Service 
connection was granted and denied for multiple other 
disabilities.

Lay statements from several individuals dated in August 1998 
and September 1998 referred to the Veteran's multiple 
physical problems.  In an undated statement, C.S., a medical 
lab technologist indicated that medical research had shown 
that there were drugs which altered the lifespan of cells 
responsible for the repair work of bone cavities weakened by 
steroids and osteoporosis.  She stated that steroidal induced 
osteoporosis was a byproduct of medical advances and that one 
such steroid which was linked to damage caused by long-term 
use is Prednisone.  She stated that she had witnessed such a 
bone crippling effect in the Veteran.  It was also stated 
that the Veteran had suffered from adverse reactions due to 
Prednisone such as muscle weakness, an increase in pain and 
restriction of joint motion.

A letter from Dr. C.M.N., MD, dated September 1998, states 
that the Veteran sought treatment for jaw discomfort.  He 
related his history of polyarthritis and prior treatment with 
prednisone for chloracne.  The Veteran told the doctor that 
his jaw pain developed after his prednisone treatment.  As to 
whether the prednisone treatment could be the cause of the 
TMJ, the doctor stated that he was unable to review a 
pathology report, but that if the pathology report showed 
osteopenia and osteoarthritis, then it is highly likely that 
the TMJ is secondary to prolonged steroid therapy.

In October 1998, the RO granted the Veteran's claim for a 
total disability compensation rating based on individual 
unemployability.  In October 1998, the Veteran submitted 
additional medical treatises showing a relationship between 
steroids and osteoporosis.

The Veteran underwent a VA orthopedic examination in January 
1999.  The impression was by history, arthrosis, right 
sacroiliac joint; degenerative arthritis, cervical spine, C4- 
C5 and C5-C6; and chondromalacia of the patellae, early 
grade, bilateral.  The examiner commented that the Veteran 
did not have disseminated joint processes as evidenced by the 
lack of changes in his hands and any advanced destructive 
change within the knees considering the onset of the 
Veteran's difficulties which according to him date back 27 
years.  The examiner noted that the changes that were 
described in the above areas in his opinion represented the 
effects of microtrauma occurring over a period of time and 
could not be associated with a single incident of trauma.  
The examiner remarked that having classified the type of 
arthritic change and the degree or areas of location based on 
this and current studies, the question as to whether the 
changes are related to exposure to Agent Orange or medication 
taken for the Veteran's service-connected skin disorder could 
best be answered by an additional opinion from a 
pharmacologist and/or clinician with experience in diagnosing 
and treating the effects of chemicals related to Agent 
Orange.

The Veteran underwent a VA genitourinary examination in 
February 1999.  It was noted that the his claims file had 
been reviewed.  The Veteran reported that he had a history of 
gross hematuria for approximately 20 years.  He indicated 
that he had undergone a cystoscopy in the past which was 
negative.  The examiner noted that the Veteran had a history 
of urinary tract infections in the past, but that he had none 
recently.  The examiner reported that an intervenous 
pyelogram done in 1989 showed some changes consistent with 
pyelonephritis in the past.  It was noted that the Veteran 
reported that he had some bladder outlet obstructive signs 
and symptoms and that his urinalyses from 1989 to June 1998 
had all been normal and showed no evidence of hematuria.  The 
Veteran indicated that he felt his hematuria was secondary to 
the initiation of Prednisone and Dapsone therapy.  As to an 
impression, the examiner indicated a history of gross 
hematuria with negative cystoscopies in the past.  The 
examiner noted that the Veteran's urinalyses had all been 
normal and that he never had a definite urine culture that 
had been positive.  The examiner remarked that he knew of no 
definitive association between Dapsone therapy and hematuria.

In an April 1999 addendum, a VA examiner reported that he had 
reviewed the January 1999 VA orthopedic examination report 
and that no other records were available for review.  The 
examiner indicated that the Veteran had a history of 
arthrosis of the right sacroiliac joint, degenerative 
arthritis of the cervical spine at C4-C5 and C5-C6, and 
chondromalacia of the patellae, early grade, bilateral.  The 
examiner commented that there was no known relationship as to 
exposure to Agent Orange which would cause those particular 
medical problems and in his opinion, they were unrelated.

In an April 1999 addendum to the February 1999 VA 
genitourinary examination, the examiner stated that he knew 
of no association or connection with Dapsone therapy and 
gross hematuria.  The examiner also stated that in his 
opinion and estimation, the Veteran had failed to document 
any significant hematuria. The examiner commented that he was 
unable to give a diagnosis for the Veteran's gross hematuria 
because, he was not convinced that hematuria existed. He 
stated that they had attempted to perform diagnostic tests on 
the Veteran to see if there might be any sort of relation, 
but the Veteran had failed to report for the tests.

In an undated addendum to the January 1999 VA examination for 
TMJ, not discussed herein, the VA examiner was asked to opine 
as to whether massive doses of steroids have or have not 
caused the TMJ problems.  The examiner stated that the 
question could be answered by the fact that in other joints 
of the body, large doses of steroids cause avascular necrosis 
in the hips, knees, and shoulders and that it could not be 
proven or disproven that the similar mechanism could have 
occurred in the Veteran's TMJ.  He stated that in light of 
the fact that VA did surgery to the Veteran's joints, it is 
assumed that the joint problems were caused by the massive 
doses of steroids.  He concluded stating that it cannot be 
said that the steroids did not cause the Veteran's joint 
problems.

The Veteran submitted additional medical treatises in August 
1999 including information on fibromyalgia.

A June 2000 statement from Dr. N.M.S-L, M.D., noted that she 
had reviewed inpatient and outpatient medical records from 
various VA hospitals.  Dr. S-L noted that the Veteran had 
been diagnosed as having acne globata which was later termed 
chloracne.  She indicated that it was apparent that initially 
Dapsone was administered for treatment of the Veteran's 
severe acne and that later Prednisone was given to ameliorate 
some of the complications experienced as a result of the use 
of Dapsone and in an attempt to resolve the skin condition.  
Dr. S-L stated it was clear that there was no clear 
indication for the administration of Dapsone which was 
administered for a prolonged period for acne.  She noted that 
the Veteran had depression recurrent gastritis with evidence 
of rectal and penile bleeding, chronic fatigue syndrome, 
chronic anemia, osteoarthritis and a progressive TMJ disorder 
as well as other conditions.  She indicated that a review of 
medical literature listed all such entities as side 
effects/complications from use of Dapsone and Prednisone and 
especially for such a prolonged period.  Dr. S-L indicated 
that in 1973, there was no indication for the use of 
Prednisone for acne and that in 1972 to 1973, the only 
indication from the manufacturer for the use of Dapsone was 
in the treatment of leprosy.  She commented that, therefore, 
it was her professional opinion that the treatment rendered 
the Veteran from the VA hospital must be considered as 
experimentation and nothing less, and, that therefore it was 
malpractice.

The Veteran also submitted newspaper articles in support of 
his claim in October 2001.

At an October 2001 Board hearing, the Veteran testified that 
he had lower back pain.  He said that his hypertension and 
heart disease were due to secondary causes such as his 
Prednisone treatment.  The Veteran stated that from time to 
time he would break out in fever blisters and that they would 
give him different antibiotics for treatment.  The Veteran 
further reported that he had blurred vision and that his 
night vision was extremely poor.

Recent VA outpatient treatment records, dated 2007 and 2008, 
show continued treatment for skin problems.  An outpatient 
treatment record dated April 2008 shows that the Veteran was 
treated for his acne.  The record noted the history of 
Accutane use, which resulted in side effects such as lip 
swelling and severe peeling of the scalp.  The doctor found 
contact dermatitis and pruritus.  He was diagnosed with 
acne/pyoderma and seborrheic keratoses.  A print out from VA, 
dated October 2008, shows that the Veteran's active problems 
include hypertension, not otherwise specified, as of May 
2003.  However, VA outpatient treatment records do not show 
treatment of or diagnosis of the condition.

In April 2009, the Board sent the Veteran's claims file to a 
medical specialist for an opinion regarding the Veteran's 
claims.  In May 2009, the examiner reviewed the claims file 
and provided a summarized history of the Veteran's medical 
treatment.  Based on a review of the claims file, the 
examiner stated that there was no clear notation either in 
the service treatment records or claims file progress notes 
that the Veteran was treated with prednisone in high doses 
for prolonged periods of time even though different providers 
had mentioned it at various times.  The examiner is not 
convinced about the duration and strength of prednisone used 
based on the record.  She further stated that there is no 
indication that the Veteran has hypertension or has been 
treated for hypertension as blood pressure readings were 
normal.  Also, she found no indication of heart disease, 
fever blisters, or loss of vision.  The Veteran has corrected 
visual acuity normal.  The examiner stated that microscopic 
hematuria is trace and not significant and that kidney 
functions are normal.

The examiner stated that the Veteran has arthritis of the 
joints, but that the condition is not related to the 
antibiotics used in the service or after service, and to the 
examiner's knowledge, antibiotics do not cause degenerative 
arthritis.  Further, steroids do not cause degenerative 
arthritis.  Steroids can cause osteopenia or osteoporosis and 
aseptic necrosis, but the Veteran does not have documentation 
for these conditions.  Finally, to the examiner's knowledge, 
arthritis of multiple joints is not related to Agent Orange 
exposure.

In the opinion, the examiner stated that the Veteran's 
arthritis of multiple joints is less likely as not secondary 
to the Agent Orange exposure.  She also stated that the 
Veteran's claimed hypertension, arthritis of multiple joints, 
heart disease, fever blisters, loss of vision, and kidney 
disorder are all less likely as not a result of medication 
use to treat his service connected skin disorder.

An addendum was sought by the Board in August 2009 to clarify 
the May 2009 opinion.  The examiner reviewed the claims file 
and her May 2009 report, and opined that based upon the 
medical literature and evidence of steroid use in the claims 
file, that osteoporosis is at least as likely as not related 
to steroid use in service.  However, he stated that based 
upon her knowledge and expertise, that the diagnosis of 
osteoarthritis, polyarthritis, is less likely as not related 
to the use of steroids in service as she could not find any 
evidence to substantiate the relationship between arthritis 
and the use of steroids in the literature.  She further 
stated that it was her opinion that the diagnosis of 
osteoarthritis, polyarthritis, and osteoporosis are less 
likely than not related to the Agent Orange exposure.  This 
opinion was based, in part, on the Veterans and Agent Orange 
Update, 2006, Institute of Medicine of the National 
Academies.

The examiner further stated that based upon her expertise and 
knowledge, that the diagnosis of fever blisters is related to 
the Veteran's history of recurrent herpetic lesions in 
October 1989.

II.  Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043 (Fed. Cir. 1994).

Some chronic diseases such as arthritis, calculi of the 
kidney, cardiovascular-renal disease, and hypertension are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the specific time 
period will be considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

In this case, the evidence shows that the Veteran serviced in 
Vietnam; however, arthritis is not a disease subject to 
presumptive service connection as a result of herbicide 
exposure under 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii).  Therefore, the 
Veteran is not entitled to presumptive service connection for 
his arthritis claims on the basis of exposure to Agent 
Orange.

Additionally, service connection may be granted on a 
secondary basis for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.   However, VA will not concede 
that a nonservice-connected disease or injury was aggravated 
by a service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.   The 
rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  71 Fed. Reg. 52,744 (2006) 
(codified at 38 C.F.R. § 3.310(b)) (emphasis added).

Under the version of 38 U.S.C.A. § 1151 in effect for claims 
filed prior to October 1, 1997, "[w]here any veteran suffers 
an injury or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).  

This version of the statute was interpreted by VA regulations 
as requiring a showing of evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of indicated fault on the part of VA, or 
the occurrence of an accident or an otherwise unforeseen 
event, to establish entitlement to 38 U.S.C.A. § 1151 
benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  This 
regulation was invalidated by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court), in Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  The Gardner decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, see Brown v. Gardner, 
513 U.S. 115 (1994).  

The United States Supreme Court (Supreme Court), in affirming 
the Court's decision, held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  See, Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective 
November 25, 1991, the date that the Court issued the Gardner 
decision.  60 Fed. Reg. 14,222 (March 16, 1995).  In 
particular, section (c)(3) of 38 C.F.R. § 3.358 was amended 
to remove the "fault" requirement which was struck down by 
the Supreme Court.  38 C.F.R. § 3.358(c)(1) provides that 
"[i]t will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith."  Further, 38 C.F.R. 
§ 3.358(b)(2) provides that compensation will not be payable 
for the continuance or natural progress of disease or 
injuries.  38 C.F.R. § 3.358(c)(3) provides that 
"[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative."  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."  

Under the amended version of 38 C.F.R. § 3.358, compensation 
is precluded where disability:  (1)  is not causally related 
to VA hospitalization or medical or surgical treatment, 
(2)  is merely coincidental with the VA hospitalization or 
medical or surgical treatment, (3)  is the continuance or 
natural progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4)  is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.  38 C.F.R. 
§ 3.358(b), (c) (effective prior to October 1, 1997).  

In determining whether the Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that the 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

VA received the current claim in July 1994, and it must be 
adjudicated in accordance with the earlier version of 
38 U.S.C.A. § 1151.  See VAOPGCPREC 40-97.  Neither evidence 
of an unforeseen event nor evidence of VA negligence is 
required in order for this claim to be granted.  

A.  Arthritis of the Joints and Osteoporosis

The STRs do not show that the Veteran was treated for 
arthritis, joint pain, or osteoporosis during active service.  
Records since 1979 have cited joint stiffness and eventually 
diagnosis of arthritis, polyarthritis, osteoarthritis, 
degenerative arthritis, and osteoporosis.  None of the 
medical records, private or VA, relate the Veteran's 
arthritis to his active service.

The Board observes that various VA examiners have discussed 
the etiology of the Veteran's arthritis of multiple joints in 
reference to both his claim for service connection including 
as due to Agent Orange exposure and his claim for 
compensation under 38 U.S.C.A. § 1151 due to VA medical 
treatment.  A March 1996 VA examination report related 
diagnoses including degenerative arthritis of the cervical 
spine and degenerative arthritis of the right 
acromioclavicular joint.  The examiner commented that he did 
not detect residuals of Dapsone or Prednisone therapy and 
that the Veteran's degenerative arthritis of the cervical 
spine and right acromioclavicular joint were not related to 
Dapsone treatment, weighing against the claim for § 1151 
compensation.

A March 1998 VA orthopedic examination report noted that the 
Veteran's claims file and clinic files were reviewed.  The 
examiner commented that in his opinion, it was quite probable 
that the Veteran's osteoporotic changes were secondary to 
medication given in the past, weighing in favor of 
compensation for osteoporosis.  The examiner further stated 
that it was his opinion that the osteoarthritic changes were 
due to microtrauma experienced by an adult over a period of 
50 years and that the degenerative changes or osteoarthritic 
changes were not secondary to a form of medication, weighing 
against a claim for § 1151 compensation for arthritis.

Additionally, a May 1998 report from a VA examiner noted that 
osteoarthritis could be associated with the underlying 
condition more than the treatment for it, hinting that a 
connection between the condition and medication was possible.  
In an addendum to the May 1998 report, received in August 
1998, the examiner stated that Agent Orange may have been a 
minor factor to the Veteran's claimed secondary disabilities, 
but that it is highly probable that the Veteran's military 
service is the major contributing factor.  He also commented 
that the treatment for the Veteran's skin disability was 
within what he thought the medical community considered 
proper when it was done; however, as fault is not an issue, 
his opinion is not probative of the current issues.  

The letter from Dr. C.N. relates to the Veteran's TMJ 
disability.  The doctor indicated that if the Veteran's 
pathology report showed osteopenia and osteoarthritis, then 
it is highly likely that the Veteran's TMJ is secondary to 
prolonged steroid therapy, thus insinuating that the 
Veteran's osteoarthritis is secondary to prolonged steroid 
therapy.

Further, a January 1999 VA orthopedic examination report 
noted diagnoses including history of arthrosis of the right 
sacroiliac joint; degenerative arthritis of the cervical 
spine; and chondromalacia of the patellae, early grade, 
bilateral.  The examiner stated that the changes that were 
described in his opinion represented the effects of 
microtrauma occurring over a period of time and could not be 
associated with a single incident of trauma.  

In an April 1999 addendum, to the January 1999 VA orthopedic 
examination report, an examiner commented that there was no 
known relationship as to exposure to Agent Orange which would 
cause the above medical problems and that in his opinion, 
they were unrelated, weighing against service connection 
based upon exposure to herbicides.

In the addendum to the January 1999 TMJ VA examination, 
undated, the examiner stated that in light of the fact that 
VA did surgery to the Veteran's joints, it is assumed that 
the joint problems were caused by the massive doses of 
steroids, weighing in favor of the Veteran's arthritis § 1151 
claim.

The Board observes that in a June 2000 statement, Dr. S-L 
noted that she had reviewed inpatient and outpatient medical 
records from various VA hospitals.  She indicated that the 
Veteran had multiple conditions including osteoarthritis and 
that a review of medical literature listed all such entities 
as side effects or complications from the use of Dapsone and 
Prednisone, especially for a prolonged period, weighing in 
favor of the Veteran's claim for § 1151.

The VA expert opinion obtained in May 2009 stated that 
steroids can cause osteopenia or osteoporosis, but that the 
Veteran did not have documentation of the conditions.  
However, as noted above, the Veteran has been diagnosed with 
osteoporosis; thus, as the opinion relates a nexus between 
the medication and osteoporosis, the evidence weighs in favor 
of the § 1151 claim for osteoporosis.  The expert further 
stated that arthritis of the joints is not related to 
antibiotics used in service or after service, and that to her 
knowledge, antibiotics and steroids do not cause degenerative 
arthritis.  The examiner stated that there is no known 
relation between Agent Orange and arthritis of multiple 
joints, and that the Veteran's arthritic condition is less 
likely as not secondary to Agent Orange exposure, weighing 
against a claim for service connection and § 1151 
compensation for arthritis.

The examiner opined in the August 2009 addendum that based 
upon the medical literature and evidence of steroid use in 
the claims file, that osteoporosis is at least as likely as 
not related to steroid use in service but that the diagnosis 
of osteoarthritis, polyarthritis, is less likely as not 
related to the use of steroids in service as she could not 
find any evidence to substantiate the relationship between 
arthritis and the use of steroids in the literature.  She 
further stated that it was her opinion that the diagnosis of 
osteoarthritis, polyarthritis, and osteoporosis are less 
likely than not related to the Agent Orange exposure.  This 
opinion was based, in part, on the Veterans and Agent Orange 
Update, 2006, Institute of Medicine of the National 
Academies.

The Board has reviewed all evidence in the claims file, 
including lay statements, research articles, supplemental 
articles, hearing transcripts, and all medical records.  
Regarding the Veteran's claim for service connection for 
arthritis of multiple joints, the Board finds that service 
connection is not warranted.  STRs do not show treatment or 
diagnosis of arthritis in service.  Medical records and 
supplemental materials fail to indicate a relationship 
between the arthritis and service.  As noted above, arthritis 
is not a presumptive disease under 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e) for Agent Orange exposure and medical evidence 
fails to show a positive nexus between the disability and 
herbicide exposure.  

In fact, the May 2009 VA expert report and August 2009 
addendum state that the condition is less likely as not 
related to Agent Orange exposure.  The April 1999 addendum to 
the January 1999 VA examination also noted that there is no 
known relationship between the disability and Agent Orange.

As related in the factual background, the Veteran's arthritis 
did not manifest to a degree of ten percent or more within 
one year of the date of separation from service, therefore 
presumptive service connection is not warranted under 38 
C.F.R.  §§ 3.307(a)(3) and 3.309(a).

The Board also considered whether the arthritis should be 
service connected on a secondary basis.  Only one medical 
opinion, the VA examination dated May 1998, stated that the 
disability could be associated with the underlying condition 
more than the treatment for it and that sometimes arthralgias 
could be associated with the extensive pustular disease that 
the Veteran suffers.  However, this opinion is speculative, 
at best, and a finding of service connection may not be based 
on a resort to speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2008).

The Board considered all lay statements from the Veteran and 
his acquaintances as well as the transcripts of all hearings.  
Generally, a layperson is not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  However, lay evidence can be sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this case, the Board finds that the probative 
value of the VA examinations outweighs the Veteran's 
contention that his arthritis of the joints was caused by or 
incurred during active service, or a result of exposure to 
Agent Orange, or secondary to a service connected skin 
disorder.

The weight of the competent medical evidence demonstrates 
that the Veteran's arthritis of multiple joints was not 
present in service or for many years later, and was not 
caused by any incident of service, including claimed Agent 
Orange exposure in Vietnam, and was not caused or worsened by 
his service-connected skin disability.  Arthritis of multiple 
joints was not incurred in or aggravated by service, nor is 
it secondary to a service-connected skin disorder .

As the preponderance of the evidence is against the claim for 
service connection for arthritis of multiple joints, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the diagnosis of osteoporosis, per the August 2009 
VA expert opinion, the osteoporosis is a result of the 
steroids that the Veteran took during service.  Therefore, 
the Board finds that service connection for osteoporosis is 
warranted. 

For a successful claim under 38 U.S.C.A. § 1151, in effect 
for claims filed prior to October 1, 1997, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the Veteran's additional disability.  

In this case, the Veteran has been diagnosed with several 
different types of arthritis, including degenerative 
arthritis, polyarthritis, and osteoarthritis.  He was also 
diagnosed with osteoporosis and osteoporotic changes.  The 
medical evidence, including VA examiner's reports and 
evidence from private doctors, show a relationship between 
the Veteran's osteoporosis and the steroids used to treat his 
skin condition; however, as this condition has been service 
connected herein as a result of the steroid treatment during 
service, the Board cannot also grant § 1151 compensation for 
the same disability.

Regarding the § 1151 claim for arthritis, the March 1998 and 
January 1999 examiners stated that the osteoarthritic changes 
were not secondary to medication.  The March 1998 examiner 
specifically stated that if such changes were secondary to a 
form of medication, there would be a consistent symmetrical 
pattern throughout the Veteran's entire joint system.  The 
May 2009 VA expert stated that to her knowledge, arthritis is 
not caused by steroids or antibiotics, and that the arthritis 
is less likely as not related to the medication used to treat 
the service connected skin condition.  In the August 2009 
addendum, the examiner said that osteoarthritis, 
polyarthritis, is less likely as not related to the use of 
steroids in service as she could not find any evidence to 
substantiate the relationship between arthritis and the use 
of steroids in the literature.  

In support of the Veteran's claim for § 1151 compensation for 
arthritis is the May 1998 examination, which indicates that 
osteoarthritis could be associated with the underlying 
condition more than the treatment for it.  However, this 
opinion is speculative at best.  Also, the letter from Dr. 
C.N. implies a possible connection between osteoarthritis and 
steroid therapy; however, Dr. C.N. provided no rationale for 
his assumption, admitted he did not have all of the Veteran's 
records for review, and more importantly, his opinion was 
geared toward the etiology of the Veteran's TMJ disability.  
The January 1999 examiner indicates a possible nexus between 
joint problems and steroids.  Specifically, he stated that 
large doses of steroids cause avascular necrosis of the hips, 
knees, and shoulder, and that it could not be proven or 
disproven that the similar mechanism could have occurred in 
the Veteran's TMJ.  However, the Veteran does not have 
avascular necrosis, thus this opinion, though appearing to 
link joint problems such as arthritis to steroid treatment, 
has no probative value.  

Finally, Dr. S-L indicates that a review of the medical 
literature shows a link between steroid use and 
osteoarthritis, supporting the Veteran's claim for § 1151 
compensation for arthritis.  However, it is unclear as to Dr. 
S-L.'s background and credentials, and more importantly, Dr. 
S-L. did not include or identify the medical literature 
consulted.  The VA expert opinion clearly states that the 
literature in the claims file, which is specifically 
identified in her report, does not support a link between 
steroids and arthritis.

The Board has reviewed the evidence, including lay 
statements, and finds that the VA examination reports, 
specifically the May 2009 expert opinion and August 2009 
addendum, are more persuasive regarding this issue.  The VA 
examiner is an expert in her field.  She reviewed the claims 
file, recited medical history in the reports, indicated 
review of medical literature, and provide a rationale for her 
opinions.  Dr. S.-L. did not identify medical literature 
consulted, and other potential nexus opinions are either 
speculative or not supported by rationale.  Therefore, based 
upon the thorough opinions provided by the VA examiners and 
expert, the Board finds that the preponderance of the 
evidence weighs against a finding that the medications used 
to treat the service connected skin condition caused the 
Veteran's arthritis of the joints.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension and Heart Disease

The Veteran's STRs show no treatment for hypertension or 
heart disease.  A print out from VA, dated October 2008, 
shows that the Veteran's active problems include 
hypertension, not otherwise specified, as of May 2003.  
However, VA outpatient treatment records do not otherwise 
show treatment of or diagnosis of the condition.

A March 1996 VA general medical examination report showed 
that the Veteran stated that he did not have documented heart 
disease, but that he was sure he had hypertension.  The 
report related diagnoses including hypertension, not found 
and heart disease, not found.  The examiner specifically 
commented that the Veteran did not have high blood pressure 
or heart disease.  Additionally, during the March 1998 VA 
cardiovascular examination, the Veteran stated that he had 
never been treated for a heart problem and that he was not on 
medication for heart disease.  The examiner noted a lack of 
history of hypertension, and the impression was heart 
disease, not found (electrocardiogram changes non-
diagnostic).  A May 1998 VA examination report also noted 
that the Veteran did not have hypertension or heart disease 
and the Veteran stated that he had not been treated for 
either condition.  The examiner stated that there was no 
reason to infer that Dapsone or other therapy caused any such 
problems.

The VA expert opinion, dated May 2009, states that there is 
no indication in the claims file that the Veteran has 
hypertension or has been treated for hypertension as blood 
pressure readings are normal.  She also found no indication 
of heart disease.  She further stated that the Veteran's 
claimed hypertension and heart disease is less likely as not 
the result of medication use to treat his service connected 
skin disorder.

The Board finds that the post-service medical record, as a 
whole, provides clear evidence that the Veteran does not have 
the disability at issue, providing highly probative evidence 
against this claim.  Some of the Veteran's own statements, as 
cited above, support this finding. 

For the Veteran's claim for compensation under 38 U.S.C.A. § 
1151, the Board notes that such provision requires that there 
be additional disability as the result of VA medical 
treatment.  In this matter, despite the Veteran's statements 
and testimony to the contrary, there is no medical evidence 
of a present disability.  Consequently, the criteria for 
compensation under 38 U.S.C.A. § 1151 have not been met.  As 
the preponderance of the evidence is against the claims for 
compensation under 38 U.S.C.A. § 1151, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

C.  Fever Blisters

The Veteran's service medical records show no treatment for 
fever blisters.  The Veteran was treated for skin problems 
during service.  An August 1988 VA treatment entry indicated 
that the Veteran was seen for follow-up of acne conglobata.  
It was noted that he had two active lesions on the upper lip 
at that time.  The assessment was acne conglobata and fever 
blisters were not diagnosed.  A March 1989 VA treatment entry 
noted that the Veteran complained of a rash on the penis.  
The diagnosis was probable herpes simplex II.  An October 
1989 VA treatment entry noted that the Veteran had a group of 
blisters on his penis.  The provisional diagnosis was 
questionable herpetic lesions.  Additionally, an April 1998 
VA dermatological examination report noted that the Veteran 
had some lesions of herpes simplex which had been documented 
and that he stated that he had genital herpes.  The examiner 
noted that the Veteran had a history of herpes simplex.

In a May 1998 report, a VA examiner noted that fever blisters 
would be associated with medication for a service-connected 
skin disorder only if the individual had ultraviolet therapy 
and he did not believe the Veteran had such therapy, or if 
the individual had fever blisters, they would be associated 
with an underlying disease which was not seen in the 
Veteran's chart.  At the October 2001 hearing, the Veteran 
testified that he would break out in fever blisters from time 
to time and that he would be given different antibiotics for 
treatment.  In an April 2008 treatment record, it was noted 
that the Veteran had side effects such as lip swelling with 
Accutane use.  The May 2009 VA expert examiner's report 
indicates that she found no indication of fever blisters.  In 
her August 2009 addendum, the examiner stated that it is 
possible that a diagnosis of fever blisters is related to the 
Veteran's history of recurrent herpetic lesions in October 
1989.  However, she stated that it is less likely as not that 
fever blisters are related to the Veteran's treatment for his 
service connected skin disability.

The Board observes that the Veteran has been treated for 
herpes simplex II of the penis.  However, despite the 
Veteran's statements and testimony, there is no medical 
evidence that he currently has fever blisters or has been 
treated or diagnosed with fever blisters throughout this 
appeal.  For compensation under 38 U.S.C.A. § 1151, the Board 
notes that such provision requires that there be additional 
disability as the result of VA medical treatment.  In this 
matter, there is no present disability.  Consequently, the 
criteria for compensation under 38 U.S.C.A. § 1151 have not 
been met.  

Even if the Board were to assume the presence of fever 
blisters, the evidence fails to indicate that any current 
fever blisters, either in whole or in part, are due to VA 
medical treatment, to include VA medical treatment for the 
Veteran's service-connected skin disability.  As the 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

D.  Loss of Vision

The Veteran's service medical records do not show complaints 
of or treatment for loss of vision.  The June 1966 entrance 
examination report noted that he had 20/20 vision in both 
eyes without correction.  The February 1970 separation 
examination report noted that the Veteran had 20/15 vision in 
both eyes without correction.  The first clinical evidence of 
any eye or loss of vision disability is pursuant to a VA 
ophthalmological examination in April 1996.  At that time, 
the Veteran's vision in both eyes was 20/200, uncorrected and 
20/25, corrected.  The diagnoses included corneal scar, 
possibly leading edge of pterygium and macular mottling, 
cause unknown, not influencing vision.  A more recent March 
1998 VA ophthalmological examination report noted that the 
Veteran had 20/400 vision in both eyes, uncorrected and 20/25 
vision, corrected.  The examiner noted that there was a 
pterygium on the left eye.  The diagnosis was myopia.  In a 
May 1998 report, a VA examiner indicated that he was not 
familiar with any reason for loss of vision in the treatments 
that he found on reviewing the Veteran's chart from the early 
1970's to 1997.  The May 2009 VA expert report states that 
she found no indication of loss of vision and that the 
Veteran has normal corrected visual acuity.  She further 
stated that the claimed vision loss is less likely as not a 
result of medication use to treat his service connected skin 
disorder.

The Board observes that the Veteran was diagnosed with myopia 
in March 1998.  Myopia (nearsightedness) is a type of 
refractive error.  Refractive error of the eyes is not a 
disease or injury within the meaning of applicable 
legislation pertaining to compensation benefits, and service 
connection for such is precluded.  38 C.F.R.    §§ 3.303(c), 
4.9.  Additionally, although the records indicate that the 
Veteran has suffered some loss of vision, at least in terms 
of uncorrected vision, he has not been shown to have a 
disease or injury causing such loss of vision.  A March 1998 
examination report did note that the Veteran had a pterygium 
on the left eye and an April 1996 examination report 
indicated that he had a corneal scar, possibly the leading 
edge of a pterygium and macular mottling, cause unknown, that 
was not influencing his vision.

For compensation under 38 U.S.C.A. § 1151 for loss of vision, 
claimed as due to VA medical treatment for a service-
connected skin disability, the Board notes that there is no 
competent medical evidence suggesting that any current loss 
of vision was caused or worsened by VA treatment for the 
Veteran's skin disability.  As noted above, the examiner 
pursuant to a May 1998 report specifically commented that he 
was not familiar with any reason for loss of vision in the 
treatments that he found on reviewing the Veteran's chart 
from the early 1970's to 1997.  The May 2009 expert said that 
the Veteran's claimed vision loss is less likely as not 
related to VA treatment.  

Compensation under 38 U.S.C.A. § 1151 requires that there be 
additional disability as the result of VA medical treatment.  
The Board considered the Veteran's statements and testimony; 
however, the medical evidence establishes that any current 
loss of vision, either in whole or in part, is not due to VA 
medical treatment, to include VA medical treatment for the 
Veteran's service-connected skin disability.  Consequently, 
the criteria for compensation under 38 U.S.C.A. § 1151 have 
not been met.  As the preponderance of the evidence is 
against the claim for compensation under 38 U.S.C.A. § 1151, 
the benefit of the doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


E. Kidney Disability (to include Hematuria)

The Veteran's service medical records indicate that he was 
seen for complaints of burning on urination in March 1968.  A 
March 1968 treatment entry noted that the Veteran was 
discharged from the hospital after a urinary tract infection 
and another March 1968 entry related a diagnosis of 
pyelonephritis, acute.  At the time of the February 1970 
separation examination, it was noted that the Veteran had 
pyelonephritis in March 1968 and that he was hospitalized for 
one week with a good recovery.  The examination report 
included notations that the Veteran's genitourinary system 
was normal.  The first clinical indication of any possible 
kidney disability or hematuria subsequent to service, is 
pursuant to a June 1988 VA treatment entry which noted that 
the Veteran complained intermittent dysuria.  The diagnosis 
at that time, was prostatitis.  A May 1989 entry noted that 
the Veteran complained of pain in the right kidney area and 
reported that he had some burning with urination as well as 
some blood about 12 weeks earlier.  Subsequent May 1989 
entries referred to hematuria and focal polynephritis.

Additionally, a January 1994 VA medical examination report 
related diagnoses including bleeding from the penis with the 
examiner noting that he had no medical records do 
substantiate those claims.  The Board notes that a March 1996 
VA general medical examination report related diagnoses 
including renal disease, not found.  A May 1998 examination 
report indicated an impression which included recurrent 
hematuria secondary to a sickle cell trait, unrelated to 
Dapsone therapy.  The examiner commented that it was well 
known that a sickle cell trait at times manifested itself as 
hematuria.  The examiner also stated that the Veteran did not 
have documented kidney disease and that the Veteran did not 
have compromised renal function at any time.  Pursuant to a 
May 1998 report, a VA examiner stated that he knew of no 
reasons why someone would have kidney problems from the 
Veteran's treatment except that he did have extensive 
hemolysis at one time.  The examiner stated that he knew of 
no kidney problem the Veteran had from that disability.  The 
Board further notes that a February 1999 VA genitourinary 
examination report indicated an impression of history of 
gross hematuria with negative cystoscopies in the past.  The 
examiner stated that he knew of no definitive association 
between Dapsone therapy in hematuria.  

In an April 1999 addendum, the examiner stated that in his 
opinion, the Veteran had failed to document any significant 
hematuria.  The examiner commented that he was unable to give 
a diagnosis for the Veteran's gross hematuria because he was 
not sure hematuria existed.  He stated that he had attempted 
to perform diagnostic tests on the Veteran, but the Veteran 
had failed to report for the tests.  

In the May 2009 examination, the examiner noted that VA 
outpatient treatment records indicated microscopic hematuria 
in June 2007.  She stated that the Veteran has trace 
microscopic hematuria, which is not significant.  She stated 
that kidney functions are normal, and that any claimed kidney 
disorder is less likely as not related to treatment for a 
skin disorder.

The Board observes that the medical evidence fails to show a 
chronic kidney disorder.  The most recent examination report 
notes nonsignificant microscopic hematuria with normal kidney 
function.  Previous examination reports had noted that the 
Veteran did not have kidney disease.  Even if the Board 
considers the trace microscopic hematuria, described as not 
significant, as a current disability, the evidence states 
that the Veteran's kidneys are normal.

For compensation under 38 U.S.C.A. § 1151, the Board notes 
that such provision requires that there be additional 
disability as the result of VA medical treatment.  In this 
matter, despite the Veteran's statements and testimony to the 
contrary, there is no medical evidence of a present 
disability and even if the nonsignificant microscopic 
hematuria should be considered a disability, the VA expert 
opined that it is less likely as not a result of medication 
used to treat the Veteran's service connected skin disorder.  
Consequently, the criteria for compensation under 38 U.S.C.A. 
§ 1151 have not been met.  As the preponderance of the 
evidence is against the claim for compensation under 38 
U.S.C.A. § 1151, the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction or RO decision on a claim for 
VA benefits.  In the present case, the unfavorable RO 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the Veteran 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In May 2008, the VCAA duty to notify was satisfied by way of 
a letter that fully addressed all three notice elements.  The 
letter informed the Veteran of the evidence necessary to 
substantiate his claims, including the criteria to 
substantiate an § 1151 claim filed prior to October 1, 1997, 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  Subsequent to the issuance of the notice, the RO 
readjudicated the claim by way of a supplemental statement of 
the case, issued in December 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Regarding the critical issue of notice in this case, the 
Board must note that the Veteran's attorney is well aware of 
the types of evidence required in this case.  Therefore, 
additional notice to the Veteran, it light of the long 
history of this case, would simply serve no constructive 
purpose.  In the totally of the circumstances in this case, 
over many years, it is clear that the Veteran has received 
highly adequate notice.  

In this regard, as this case has been to the Court, the Board 
asks the Court to review this case in light of the fact that 
the Veteran is already in receipt of a total evaluation, the 
Veteran's attorney and the Veteran have made it apparent that 
they are well aware of the evidence needed to support the 
claims filed (in this regard, the Board has reviewed the many 
statements and submissions the Veteran has submitted over the 
years), and the extensive development this case has undergone 
for more than ten years.  Further notice or development in 
this case will not provide a basis to grant the Veteran 
additional compensation in light of the evidence in the 
claims file at this time, which clearly provides highly 
probative overwhelming evidence against some of the Veteran's 
claims.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The Veteran 
submitted private treatment records, lay statements, buddy 
statements, research articles, photographs, and was provided 
an opportunity to set forth his contentions during the 
hearing before a Veterans Law Judge.  

Beyond the above, the Veteran was afforded numerous VA 
medical examinations.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for osteoporosis is granted.

Service connection for arthritis of multiple joints is 
denied.

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for the following conditions:  arthritis of multiple 
joints, hypertension and heart disease, fever blisters, loss 
of vision, and a kidney disorder (including hematuria), as a 
result of VA treatment for a skin disorder, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


